Citation Nr: 0430431	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  96-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 1991) for a right kidney disability and bladder 
infections resulting from surgical procedures performed at a 
VA medical facility in 1980.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to November 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO) which denied the benefit sought on 
appeal.


FINDING OF FACT

A right kidney disability, with loss of kidney function, 
resulted from surgical procedures performed at a VA medical 
facility in 1980 is demonstrated by objective clinical 
evidence.


CONCLUSION OF LAW

A right kidney disability, with loss of kidney function, is 
he result of surgical treatment performed at a VA medical 
facility in 1980.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.159, 3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is a paraplegic at the level T11 due to non-
service connected gunshot wounds by the Reno, Nevada police 
during a bank robbery in March 1968.  VA hospitalization 
records dated May to December 1968 indicate that the veteran 
was first admitted to the Long Beach VA Hospital after 
transfer from Reno, Nevada in May 1968.  The history 
indicated he had multiple gunshot wounds of the spleen, 
multiple perforations of the large bowel, left iliac vein 
perforation, fractures of both femurs, and injury of the 
spine at T-11 and T-12.  For these injuries a splenectomy, a 
segmental bowel resection, repair of the left iliac vein and 
repair of the wound of rectum and colon was done immediately.  
A cecostomy and a gastrostomy were also done.  In November 
1968, the FBI advised the Chief of Staff by phone that the 
FBI was no longer interested in the veteran and the U.S. 
Attorney had declined prosecution.  The veteran was later 
transferred to the West Roxbury VA Hospital, which was near 
his parent's home.  

In October 1969, the veteran had a laminectomy at the West 
Roxbury VA Hospital, which was done primarily to remove 
metallic fragments from the spinal canal.  The veteran was 
admitted in May 1977 for the day for a 6-month checkup.  
During his admission, urine culture revealed a low-grade 
urinary tract infection.  An IVP showed the veteran had low 
calcific density superimposing the inferior pole of the right 
kidney where nephropyelolithotomy was done a year ago.  A 
portion of the 12th rib on the right side had been resected.  
There had been no IVP done since 1974 and the surgery on the 
right kidney occurred after that.  A 1-minute film showed 
contrast material in both collecting systems and a fairly 
good nephrogram effect.  There was compensatory hypertrophy 
of the left kidney.  The right kidney was somewhat small and 
irregular in outline and cause of deformity might have been 
due to previous surgery.  In November 1978 the veteran 
underwent a cystolotholapaxy for a suspected bladder stone; 
however, no stone was found in the bladder.  A VA 
radiographic report dated in April 1981 showed a 1 cm renal 
calculus noted in the lower pole of the right kidney.  It was 
noted that this was an interval change as compared to the 
earlier examination of May 1980 in which a large staghorn 
calculus was noted on the right.  Following infusion of 
Renografin 60 contrast material, the right kidney was noted 
to measure 8 1/2 cm (markedly small) and the left kidney was 
noted to measure 15 cm.  There was evidence of marked loss of 
cortex on the right with clubbing of all the calyces.  The 
finding would be consistent with chronic pyelonephritis and 
secondary to previous staghorn calculi with stasis of flow of 
the kidney.  An October 1983 kidney ultrasound found a normal 
left kidney and a small right kidney with evidence of stone 
in lower pole of right kidney with no evidence of 
hydronephrosis.  VA hospital records dated April to July 1980 
show that he had recurrent urinary tract infections.  It was 
noted that the veteran underwent a right nephrolithotomy in 
1976 and some residual stones remained at that time.  

He did not seek VA treatment again until February 1980 for 
complaints of impotence.  An intervenous pyelogram (IVP) was 
done and found a scarred right kidney with recurrent staghorn 
calculus.  He was advised that the staghorn calculus had to 
be dealt with prior to any consideration for his impotence 
treatment.  The veteran refused treatment and signed himself 
out of the hospital.  He returned and was admitted in April 
1980 and underwent a nephrolithotomy.  In June 1980 he 
underwent a second procedure to remove a nephrostomy tube.  
The operative report for the removal of the right nephrostomy 
tube indicated that with gentle traction and probing with 
Kelly forceps, the physicians tried to extract the tube and, 
with great difficulty, were able to expose the catheter 
itself with one of its wings, which they had removed 
previously.  This left three wings that had to be extracted.  
They could visualize 50 percent of these on traction, but the 
tip would not budge.  Therefore, they extended their 
incision, developed further exposure around the kidney using 
the electrocautery unit.  Near the kidney, with much 
difficulty and blunt and sharp dissection, they were able to 
further expose the tip, which appeared to be retained by 
firm, fibrous tissue between the two of the flanges of the 
nephrostomy tube.  This tissue was so firm that, after the 
tip was exposed, they still could not tease it away with 
tooth forceps.  It was obvious that either a knife or 
electrocautery would have to be used, and, therefore, by 
placing electrocautery tip on the nonconducting catheter, 
they were finally, but with great difficulty, able to cut and 
incise this rock-hard tissue freeing the catheter intact.  It 
was noted that they were in the pelvis by this time, and 
urine was draining freely throughout.  Therefore, they placed 
a #18 French, straight catheter into the pelvis with some 
extra side holes, and this drained the clear urine quite 
easily.  He was discharged in stable condition for outpatient 
follow-up.

Treatment reports from South Shore Medical Center dated March 
1987 to January 1995 show that the veteran was seen on 
several occasions for urinary tract infections.  Diagnostic 
impression in November 1992 was neurogenic bladder secondary 
to a posttraumatic myelopathy at the T11 level, recurrent 
pseudomonas infections, multiple urinary tract calculi by 
history and hypertension by history.  

An April 1991 VA renal scan showed left kidney function at 91 
percent and right kidney function at 9 percent.  It was noted 
that when compared with the previous study, the overall 
function of the right kidney had decreased.  

A February 1995 VA renal function scan indicated very poorly 
functioning right kidney.  Ureteropelvic junction stasis and 
calietasis on left.  Glomerular filtration rate dropped to 58 
compared with 72 in 1991.

At his July 1996 RO hearing, the veteran testified that he 
objected to the rating decision indicating that he was shot 
by the police during a bank robbery.  The veteran indicated 
that it remained a mystery why the police shot him.  The 
veteran testified that he had to undergo a procedure to 
remove a nephrostomy tube, which had been difficult to get 
out.  He stated that the doctor told him he had "screwed 
up".  He indicated that after the operation he had chronic 
constipation and bleeding hemorrhoids, which weakened his 
immune system.  He indicated that ever since the operation he 
had a cough and his respiratory and breathing had not been 
correct and he was susceptible to every kind of virus, flu's, 
and colds.  He stated he had had a cold for 15 years.  He 
testified that he had skin problems because of his infection 
in his bloodstream bothered his whole body.  The veteran 
indicated that he had minor arthritis, or bursitis, or 
tendonitis and now was wearing glasses.  He stated that he 
also had problems with gallstones and bladder infections.  He 
indicated that before the operation he had 60 percent 
function of his right kidney and after the operation 9 
percent.  

At his June 1998 Board Central Office hearing, the veteran 
testified that after the operation to remove his kidney stone 
in 1980 he had to have another operation to remove the 
catheter which got stuck and was not easily removed.  The 
veteran indicated that he had to wait approximately one month 
before the second procedure.  Before the surgery to remove 
the tube, the veteran indicated that the doctor told him he 
had "screwed up".  The veteran believed it was a cover-up 
and were not being totally honest with him.  The veteran 
indicated he still had the infection after the operation to 
this day.  He indicated that during the surgery they gave him 
the wrong size catheter and the wrong catgut and they still 
left part of the stone.  The veteran indicated that prior to 
this surgery he had 60 percent of his kidney function and 
after the surgery had 9 percent.  The veteran testified that 
he had chronic bladder infections since 1980.  He indicated 
that he did not tell any doctors that had been treating him 
since 1980 that he had additional kidney damage or additional 
chronic bladder damage as a result of his surgery in 1980.  
He stated that after the 1980 operation he went to 
Massachusetts General Hospital where they broke up the 
remainder of the kidney stone.  He indicated he had not had 
any further kidney stones since 1981.  The veteran testified 
that he had bladder infections between 1968 and 1980, but 
they were different bugs.  The veteran indicated that he had 
a kidney operation at the Tampa, Florida VAMC in 1979.

A statement from the VA Acting Chief, SCI Service dated in 
July 1998 indicated that in his professional opinion any 
operative procedure that involved cutting open the kidney two 
times within six weeks would result in some permanent damage 
and loss of function to the kidney.  

A November 1999 VA treatment records indicated that the 
veteran was seen for his annual examination.  It was noted 
that the veteran refused ultrasound but had symptoms of a 
urinary tract infection.  The veteran was scheduled for 
testing to assess bladder emptying.  The examiner stressed to 
the veteran functionally had one kidney and they needed to 
aggressively treat all urinary tract infections.  The 
importance of completing a course of antibiotics and taking 
cranberry tablets regularly as prophylaxis was stressed to 
the veteran.

VA outpatient treatment records dated December 2001 to 
November 2003 show that the veteran had recurrent urinary 
tract infections, which he treated as needed.  In December 
2001 it was noted that the veteran did not have any changes 
in his bowel or bladder habits or his motor/sensory level.  
He also had complaints of chronic pain for which he was 
consulted to the pain clinic but was a no call no show at 
that appointment.  In December 2002, it was noted that the 
veteran had complaints of chronic urinary tract infections 
although they did not become symptomatic.  He also had 
complaints of chronic pain for which he was consulted to the 
pain clinic but declined follow-up.  In November 2003, it was 
noted that the veteran was seen before he went on vacation.  
The veteran was currently on condom catheter and wanted ICs 
for two weeks.  The veteran also wanted antibiotics for the 
trip in case he developed urinary tract infections.  It was 
noted that the veteran was currently asymptomatic.

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated December 2003, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Included in the December 2003 letter, the RO 
included the proposed regulation changes to 38 C.F.R. 
§ 3.358.  After receipt of the December 2003 letter a 
supplemental statement of the case was issued in February 
2004.  For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Entitlement to compensation or DIC is established under 38 
U.S.C.A § 1151 when it is determined that there is additional 
disability or death resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination. Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  See 38 CFR § 3.358; Brown v. 
Gardner, 115 S. Ct. 552 (1993); 130 L. Ed.2d 462 (1993).

Title 38 U.S.C.A. § 1151 was amended by Section 422 of Public 
Law 104-204.  In Jones v. West, 12 Vet. App. 460, 463-464 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted that amendments to 38 U.S.C.A. § 1151 
which were promulgated in 1996 were expressly made applicable 
by Congress only to claims filed on or after October 1, 1997.  
The new version of the law is less favorable to claimants and 
is effective with respect to claims filed on or after October 
1, 1997.  

This veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was filed in October 1992, and the old 
version of the law applies to it.  Under the old version of 
the law, compensation under 38 U.S.C.A. § 1151 did not 
require any showing of fault on the part of VA; it required 
merely that there be a causal connection between the medical 
or surgical treatment and the injury.  See 38 U.S.C.A. § 1151 
(West 1991); Brown v. Gardner, 513 U.S. 115, 119 (1994).  All 
claims for benefits under § 1151 filed prior to October 1, 
1997 must be adjudicated under the provisions of § 1151 as 
they existed prior to that date.  See VAOPGCPREC 40-97.

For claims under the provisions of 38 U.S.C.A. § 1151 filed 
prior to October 1, 1997, the statute provided, in pertinent 
part, that: Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of this title, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
under this chapter and DIC under chapter 13 of this title 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (effective prior to October 1, 1997).

The regulatory framework developed by the VA to implement 38 
U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior to 
November 1991, the VA had long interpreted 38 U.S.C.A. § 1151 
to require a showing of fault on the part of the VA or the 
occurrence of an accident to establish entitlement to 
compensation under § 1151 for adverse consequences of VA 
medical treatment based on the regulatory provision found at 
38 C.F.R. § 3.358(c)(3), (4).

However, on November 25, 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the Court invalidated 38 
C.F.R. § 3.358(c)(3), holding that that portion of the 
regulation was unlawful because it exceeded the authority of 
the Secretary of the VA and violated the statutory rights 
granted to veterans by Congress under § 1151.  The Secretary 
appealed the decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
subsequently concluded that the VA's regulations interpreting 
§ 1151 as requiring fault or accident were entitled to no 
deference and held that 38 C.F.R. § 3.358(c)(3) was invalid.  
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  On December 
12, 1994, the Supreme Court similarly held that the VA was 
not authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non-negligent 
medical treatment, as provided by 38 C.F.R. § 3.358(c)(3).  
Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 130 L.Ed.2d. 
462 (1994).

On March 16, 1995, amended regulations which conformed to the 
Supreme Court's decision were published, effective 
retroactively to November 25, 1991.  The fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3) was deleted; 38 C.F.R. 
§ 3.358(c)(3) now provides that compensation is not payable 
for the "necessary consequences" of proper treatment to which 
the veteran consented.  The final regulatory amendments were 
adopted on May 23, 1996, and codified at 38 C.F.R. 
§ 3.358(c), effective July 22, 1996.

On September 2, 2004, amended regulations went into effect 
with regard to the Department of Veterans Affairs 
adjudication regulations concerning awards of compensation or 
dependency and indemnity compensation for additional 
disability or death caused by VA hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program.  Under 
this amendment, benefits are payable for additional 
disability or death caused by VA hospital care, medical or 
surgical treatment, or examination only if VA fault or "an 
event not reasonably foreseeable" proximately caused the 
disability or death.  Benefits also are payable for 
additional disability or death proximately caused by VA's 
provision of training and rehabilitation services or CWT 
program.  This amendment reflects amendments to 38 U.S.C. 
1151, the statutory authority for such benefits.  

Prior to the current amendment Title 38 C.F.R. § 3.358 
provided, in pertinent part, that:

(a) Generally, where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.

(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern:

(1) The [claimant's] physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained.  
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.

(2) Compensation will not be payable under 38 U.S.C. 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.

(c) Cause.  In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  (4) When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.

The current amendment Title 38 C.F.R. § 3.358 provides, in 
pertinent part, that:

(a) General.  This section applies to claims received by VA 
before October 1, 1997.  If it is determined that there is 
additional disability resulting from a disease or injury or 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, 
examination, or vocational rehabilitation training, 
compensation will be payable for such additional disability.  

(2) Compensation will not be payable under this section for 
the continuance or natural progress of a disease or injury 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished, unless VA's failure to exercise 
reasonable skill and care in the diagnosis or treatment of 
the disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
or treatment.  Compensation will not be payable under this 
section for the continuance or natural progress of a disease 
or injury for which vocational rehabilitation training was 
provided.

The revised regulations reveal no substantive changes from 
the prior regulations for claims filed before October 1, 
1997.

Analysis

In the instant appeal, the veteran has claimed entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right kidney disability and bladder infections resulting from 
surgical procedures performed at a VA medical facility in 
1980.

The medical evidence documents that the veteran has had 
urinary tract infections since 1968.  VA medical records show 
that in February 1980 an IVP was done and found a scarred 
right kidney with recurrent staghorn calculus.  In April 1980 
the veteran underwent a nephrolithotomy and in June 1980 he 
underwent a second procedure to remove a nephrostomy tube.  
An April 1991 VA renal scan showed left kidney function at 91 
percent and right kidney function at 9 percent.  It was noted 
that when compared with the previous study, the overall 
function of the right kidney had decreased.  A February 1995 
VA renal function scan indicated very poorly functioning 
right kidney.  Ureteropelvic junction stasis and calietasis 
on left.  Glomerular filtration rate dropped to 58 compared 
with 72 in 1991.  A statement from the VA Acting Chief, SCI 
Service dated in July 1998 indicated that in his professional 
opinion any operative procedure that involved cutting open 
the kidney two times within six weeks would result in some 
permanent damage and loss of function to the kidney.  In 
November 1999 VA treatment records the examiner noted that 
the veteran functionally had one kidney and they needed to 
aggressively treat all urinary tract infections.

For the above reasons, when the benefit of the doubt is 
applied to the veteran's case, the circumstantial evidence 
warrants a finding that an additional disability of decreased 
function of the right kidney was due to the operations 
performed at the VAMC in 1980.  Accordingly, under the 
provisions of 38 U.S.C.A. § 1151, the veteran is entitled to 
compensation for a right kidney disability which occurred 
during VA hospitalization.  


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a right kidney disability, with loss 
of kidney function, is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



